DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/164,569, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 is not supported by the prior-filed application for at least the reason that there is no teaching of “(f) calculating a predevelopment total runoff hydrograph by 
The disclosure in the last paragraph of page 18 of the Specification of 15/164,569 describes selecting different storm discharge functions upon receipt of different rainfall measurements, which implies calculating different storm discharge functions at different times.  Thus, calculating first and second direct runoff hydrographs at first and second times may be supported by the parent disclosure, assuming a person of ordinary skill would recognize that the storm discharge function is a direct runoff hydrograph based on the disclosure.  However, there is clearly no teaching to sum either hydrographs or “storm discharge functions” in the disclosure of 15/164,569.
With respect to step (g), there is no mention of the time at which the flow control structure is reconfigured in the prior-filed application.  While one could argue that the flow control structure is innately reconfigured “at a third time,” because the step relies on information obtained at the first time and second time, there is no teaching that the flow rate is “equal to the flow rate value on the predevelopment total runoff hydrograph corresponding to the third time.”
Claim 4 is not supported both on account of  substantially the same limitations as claim 1 (under steps (e), (j), and (k)) and the limitations “(d) multiplying the first direct runoff volume to the first ordinate of a unit hydrograph to obtain a first predeveloped total runoff hydrograph value;” “(h) multiplying the second direct runoff volume to the .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Each claim recites “the total runoff hydrograph is a line having exactly one flow rate value for each time value.”  Examiner respectfully submits that the terminology used here is improper.  As a person of ordinary skill would understand and as depicted in the drawings (Figs. 9-12), a hydrograph is not a “line,” but rather a curve.  For the purposes of examination with respect to the prior art, Examiner will interpret “line” to cover any contiguous function.
Claim 4 further recites “the first direct runoff hydrograph value” and the second direct unit runoff hydrograph value” in step (j) of the claim.  These clearly are intended to refer back to “a first direct unit hydrograph value” and “a second direct unit hydrograph value” from steps (h) and (i), respectively, so they do not create an .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “(f) calculating a predevelopment total runoff hydrograph by summing at least the first direct runoff hydrograph and the second direct runoff hydrograph; and (g) reconfiguring the flow control structure at a third time to provide a rate of flow about equal to the flow rate value on the predevelopment total runoff 
There is no description of summing hydrographs in the Specification.  Furthermore, there is no mention of the timing of reconfiguring the flow control structure or associating the flow rate with such a time on the hydrograph.  Considering the lack of description for this step, it is unclear what kind of time on the hydrograph should be used to control the flow control structure.  In other words, the lack of written description in the specification for step (g) would leave a person of ordinary skill in doubt about how to execute the step.  In particular, it would be unclear if control based on a specific time (e.g. the time of peak flow) is desired or simply that flow rate at each time is controlled according to the corresponding histogram value at that time.
Claims 2-3 depend on claim 1 and are not fully supported by the written description for the same reasons.
Claim 4 recites “(d) multiplying the first direct runoff volume to the first ordinate of a unit hydrograph to obtain a first predeveloped total runoff hydrograph value; (e) reconfiguring the flow control structure at a first time to provide a rate of flow about equal to the flow rate value on the predevelopment total runoff hydrograph corresponding to the first time; … (h) multiplying the second direct runoff volume to the first ordinate of a unit hydrograph to obtain a first direct unit hydrograph value for the second time; (i) multiplying the first direct runoff volume to the second time ordinate of the unit hydrograph to obtain a second direct unit hydrograph value for the second time; (j) calculating a predevelopment total runoff hydrograph by summing at least the first direct runoff hydrograph value and the second direct unit runoff hydrograph value at the 
As noted with respect to claim 1, no description is provided of summing hydrographs (step (j)) or with regard to the timing of reconfiguring the flow control structure or associating the flow rate with such a time on the hydrograph (steps (e) and (k)).  Additionally, there is not description of multiplying any direct runoff volume by an ordinate of a unit hydrograph (steps (h) and (i)).  This lack of description is particularly problematic because the claims alone certainly cannot provide sufficient support.  While the operation of multiplying itself is easy enough to understand, the kind of “direct unit hydrograph value” that could be obtained by multiplying a volume by an ordinate value of a unit hydrograph and how such value could be used to calculate a total runoff hydrograph is completely inscrutable.  The ordinate value of a hydrograph is a volumetric flow rate (i.e. dimensions of volume/time).  Multiplying such value by another volume would give dimensions of volume squared divided by time (V2/t).  Such a value has no clear utility and it would certainly require actual description in the specification for a person of ordinary skill to understand how it would be used to obtain a “predeveloped total runoff hydrograph value” that could be used to reconfigure the flow control structure.  Furthermore, it is not even clear how the claimed “first direct runoff volume” and “second direct runoff volume” are calculated if hydrograph values are not already known.  The written description teaches to calculate the rate of volumetric 
Claims 5-6 depend on claim 4 and are not fully supported by the written description for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the first ordinate" in the penultimate line of page 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the second time ordinate” in line 9 of pg. 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 further recites “a first predeveloped total runoff hydrograph value” in the last line of pg. 22, “the predevelopment total runoff hydrograph corresponding to the first time” in the second line of pg. 23, “a predevelopment total runoff hydrograph” in line 12 of pg. 23, and “the total runoff hydrograph” in line 14 of pg. 23, and “the predevelopment 
Claim 4 recites “a first time” in both line 5 of the claim and the first line of pg. 23 and recites “a second time” in both line 4 of pg. 23 and line 15 of pg. 23.  The use of an indefinite article for each recitation makes the time indefinite, because it is unclear if the same “first time” and “second time” are invoked in each step.
Claims 5 and 6 depend on claim 4 and are indefinite for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy (US Pat 5342144) in view of Schluter et al. (US Pat 7186058) and USDA (“Part 630 Hydrology National Engineering Handbook”).

Regarding claim 1, McCarthy teaches a method of mimicking a pre-development response to a storm event in a developed watershed (stormwater from a watershed, Abstract) at an outlet point (e.g. downstream system 34, Fig. 3 or outlet ditch 116, Fig. 16), the method comprising:
(a) providing a flow control structure (control structure 30, Fig. 3 and col. 8, lines 19-34) at the outlet point, wherein the flow control structure can be reconfigured to control the rate of flow at the outlet point (control structure 30 … includes a flow restrictor mechanism, col. 8, lines 35-36; microcontroller 68 can adjust the flow restrictor mechanism 36 to optimize detention of intowing stormwater, col. 11, lines 44-47); 
(b) measuring a first rainfall amount at a first time (rainfall sensors, Abstract; electronic rainfall gauge as a sensor … senses onset, cessation, rate, and amount of rainfall, col. 11, lines 32-35); 
(c) calculating a first direct runoff hydrograph based on the first rainfall amount and based on characteristics of the watershed (watershed’s hydrograph characteristics in response to rainfall events, col. 10, line 65 – col. 11, line 1; knowledge of the water yield characteristics of the watershed, the microcontroller 68 can be programmed to calculate the anticipated intowing hydrograph of the rainfall; col. 11, lines 35-39);; the intowing hydrograph is based on flow prior to detention in the basin, so a person of ordinary skill would recognize that it is a direct runoff hydrograph, but based on post-development characteristics
(d) measuring a second rainfall amount at a second time (electronic rainfall gauge as a sensor … senses onset, cessation, rate, and amount of rainfall, col. 11, lines 32-35); since all of onset, cessation, and rate are sensed, rainfall is measured at least two times
outflow rate of the basin is governed by an adjustable water control device … interactively adjust the flow rate from the basin based on sensor inputs, Abstract; with an estimate of the intowing hydrograph, the microcontroller 68 can adjust the flow restrictor mechanism 36 to optimize detention of intowing stormwater, col. 11, lines 44-47) 
McCarthy does not necessarily teach that the first direct runoff hydrograph is calculated based on characteristics of the watershed prior to development and does not teach  (e) calculating a second direct runoff hydrograph based on the second rainfall amount and based on characteristics of the watershed prior to development; (f) calculating a predevelopment total runoff hydrograph by summing at least the first direct runoff hydrograph and the second direct runoff hydrograph, wherein the total runoff hydrograph is a line having exactly one flow rate value for each time value; and does not teach that the flow control structure is reconfigured to provide a rate of flow about equal to the flow rate value on the predevelopment total runoff hydrograph corresponding to the third time.
Schluter teaches that communities often set required rates of discharge that correspond to rate of stormwater runoff before a property was developed (col. 1, lines 17-21).  This suggests that the direct runoff hydrograph would be calculated based on predevelopment watershed characteristics and that the flow control structure would be reconfigured  to provide a rate of flow about equal to the flow rate value on the predevelopment hydrograph to ensure that the allowable rates are known and followed.  Such adjustment would necessarily correspond to a “third time” due to the inherent 
With regard to the calculation of a total runoff hydrograph, the claimed method of summing hydrographs is consistent with the known principle of superposition for combining hydrographs. For example, USDA teaches that a hydrograph from a given pattern of rainfall can be built up by superimposing unit hydrographs from each unit period (pg. 16-2, third paragraph).  As can be seen from Figure 16-2 (pg. 16-6), the combined hydrograph has a single “line” having exactly one flow rate value for each time value.  It would have been obvious to sum hydrographs from different times in this manner to accurately predict the predevelopment discharge rate for a given storm event and, thus, comply with required discharge rates.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify McCarthy such that that the first direct runoff hydrograph is calculated based on characteristics of the watershed prior to development, to include  (e) calculating a second direct runoff hydrograph based on the second rainfall amount and based on characteristics of the watershed prior to development; (f) calculating a predevelopment total runoff hydrograph by summing at least the first direct runoff hydrograph and the second direct runoff hydrograph, wherein the total runoff hydrograph is a line having exactly one flow 

Regarding claim 2, the combination of McCarthy, Schluter, and USDA makes obvious the process of claim 1 wherein the predevelopment total runoff hydrograph emulates the relationship between rainfall and rate of volumetric discharge as observed in the developed watershed prior to development (Schluter, pg. 1, lines 17-27).  As noted with respect to claim 1, the modification is based on the obviousness of complying with community regulations on discharge rates based on predevelopment discharge rates. 

Regarding claim 3, the combination of McCarthy, Schluter, and USDA makes obvious a machine-readable data storage device (memory, col. 9, line 30) comprising a computer program (microprocessor programs, col. 4, line 68, - col. 5, line 1 and col. 9, lines 38-41) which, when read by a computing device (microcontroller, col. 5, lines 4-7 and col. 9, lines 22-47) causes the computing device to perform the process of claim 1.  

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 4 distinguishes over the prior art particularly on account of the limitations  “(d) multiplying the first direct runoff volume to the first ordinate of a unit hydrograph to obtain a first predeveloped total runoff hydrograph value; … (h) multiplying the second direct runoff volume to the first ordinate of a unit hydrograph to obtain a first direct unit hydrograph value for the second time; (i) multiplying the first direct runoff volume to the second time ordinate of the unit hydrograph to obtain a second direct unit hydrograph value for the second time;” in combination with the remaining limitations of the claim.
There is no teaching in the art to suggest multiplying a volume by an ordinate of a unit hydrograph.  It was known in the art to multiply the ordinate of a unit hydrograph by an amount of rainfall (e.g. in inches), but there does not appear to be any suggestion to use volume.  Examiner makes no comment about allowability of possible corrections to the claims over the prior art, but claim 4 as currently recited is not taught or suggested by the prior art.
Claims 5 and 6 depend on claim 4 and are allowable over the prior art for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lang et al. (US Pat 11230835), which is prior art in light of the lack of support for all claim limitations in the prior-filed application, discloses a system allowed to progressively discharge the maximum pre-development flow rate for design storms of increasing intensity.
Helms (US PGPub 20030018432) teaches how unit hydrographs are synthesized.
Mastromonaco (US Pat 7052206) teaches hydrograph creation based on water shed characteristics and hydrograph summation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864